Citation Nr: 0908101	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for low 
back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Milwaukee, Wisconsin, in which the RO reopened 
and denied the Veteran's claim for service connection for a 
low back disorder.  Although the RO appears to have since 
reopened the claim for service connection for a low back 
disorder and denied entitlement on the merits, because this 
claim for service connection had been denied in a final 
decision in August 1955, the Board must make its own 
determination as to whether new and material evidence has 
been received sufficient to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
a claim should be reopened, regardless of the previous 
finding of the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.

In October 2008, the Board referred the case to the Veterans 
Health Administration ("VHA") for a medical opinion on the 
Veteran's claim.  In December 2008, the opinion was received 
and associated with the claims folder.  In January 2009, the 
Veteran was furnished a copy of the opinion and was advised 
that he had 60 days to submit relevant evidence or argument 
in response.  See 38 C.F.R. §§ 20.901, 20.903 (2008).  In 
February 2009, he submitted a letter expressing his 
disagreement with the findings contained in the VHA opinion, 
along with copies of evidence already of record at the time 
his case was certified to the Board in April 2007, and an 
accompanying statement requesting that the case be remanded 
to the RO for initial review of his argument.  

The Board notes that whenever evidence is received by the 
Board that has not been considered by the agency of original 
jurisdiction ("AOJ"), a remand for that purpose is 
necessary unless the appellant waives consideration of the 
evidence by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
to the extent to which an appellant requests a remand solely 
for consideration of a VHA opinion, the United States Court 
of Appeals for Veterans Claims ("Court") has held that the 
Board has the authority to obtain and consider expert medical 
opinions in compliance with 38 U.S.C.A. § 7109(a) without 
remanding the case for initial RO consideration of such 
evidence, and without obtaining a waiver of consideration 
from the appellant.  Padgett v. Nicholson, 19 Vet. App. 84 
(2005).  Furthermore, although the Veteran submitted evidence 
in response to the Board's VHA request, such evidence 
constitutes copies of records that were already associated 
with the record at the time of the last RO decision.  As 
such, the Board finds that there is no new evidence of record 
so as to require remand to the RO for initial consideration; 
thus, the Board may proceed to a decision on the merits of 
the Veteran's claim for service connection for a low back 
disorder.


FINDINGS OF FACT

1.  By an unappealed RO decision dated August 1955, the 
Veteran's claim for service connection for a low back 
disorder was denied because the evidence of record did not 
show that the Veteran had a chronic low back condition that 
was either incurred in or aggravated by military service.

2.  Evidence received since the August 1955 RO decision is 
neither cumulative nor redundant and raises the reasonable 
possibility of substantiating the claim. 

3.  The preponderance of the evidence is against finding that 
the Veteran's current low back disorder was either the result 
of, or aggravated by active duty service.  


CONCLUSIONS OF LAW

1.  The August 1955 RO decision denying the Veteran's claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for a low back disorder 
has been received; accordingly, the claim is reopened. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2008).

3.  The Veteran's current low back disorder was neither the 
result of, nor aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.304(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2005.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As the issue of whether new and material evidence 
has been received has been resolved in the Veteran's favor, 
any error in notice required by Kent is harmless error.    

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") and private treatment records, a VA examination 
report dated June 2005 and a VHA medical opinion dated 
December 2008.  In addition, the claims file contains the 
Veteran's statements in support of his claim.

The Veteran has argued that not all of his service treatment 
records are associated with the claims file.  In this regard, 
the record reflects that, in 1955, the RO received the 
veteran's service treatment records while developing a claim 
for dental disability.  Following receipt of a claim for a 
back condition, the RO sent another request for all available 
service treatment records and clinical records, noting that 
these were being requested in regard to a claim for back 
disability.  However, the RO was received a response 
indicating that no additional medical records had been found.  
Under the circumstances, the Board finds that additional 
medical records have been shown to be unavailable and that no 
further development is necessary in order to attempt to 
obtain such records.  The Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
apparently unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for chronic diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year following the date of 
separation from service. 38 C.F.R. §§3.307(a)(3), 3.309(a) 
(2008).

III.  New & Material Evidence

The first issue for resolution before the Board is whether 
new and material evidence has been received sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disorder.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally sought service connection for a "back 
condition" in July 1955.  The RO acknowledged treatment for 
back pain in service, which was suggested to be of muscular 
origin.  However, his claim was denied in an August 1955 
rating decision, based on his service treatment records, 
which indicated normal findings upon induction and at 
separation, and the report of a recent VA hospitalization.

In March 2005, the Veteran submitted an informal claim, 
followed by a formal claim in April 2005, to reopen his 
previously denied claim.  At that time, he submitted multiple 
private medical treatment records that neither existed, nor 
were previously considered at the time of the 1955 claim.

The new evidence received since the August 1955 rating 
decision consists of medical treatment records, a private 
opinion from the Veteran's neurologist, a VA medical 
examination report dated June 2005, a VHA medical opinion 
dated December 2008, personal statements from family members 
and new statements from the Veteran in the form of letters 
and testimony provided during a January 2006 local hearing at 
the Milwaukee RO.  As this information directly relates to 
the issue of whether the Veteran's current low back disorder 
was incurred in, or aggravated by active duty service, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
Veteran's claim is reopened.

IV.  Analysis

The Veteran contends that his current low back disorder is 
the result of a back injury incurred during service.  (See VA 
Form 4138, June 2005.)  Specifically, he alleges that he 
experienced pain while lifting 50-60 lb. backpacks during 
basic training in 1953.  (See RO hearing transcript, January 
2006.)  He further contends that while serving in Korea, he 
developed severe back pain from walking, carrying heavy loads 
and standing for lengthy periods on guard duty in cold 
weather.  (See VA Form 4138, June 2005.)  

The Board notes that every veteran who served in the active 
military, naval, or air service after December 31, 1946 is 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  Only those conditions recorded in examination reports 
can be considered as "noted,"  38 C.F.R. § 3.304(b) (2008), 
and a history of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions.  Id. § 3.304(b)(1).  Determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion (see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the Veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  If the presumption of sound 
condition is not rebutted, "the Veteran's claim is one for 
service connection."  Wagner, 370 F.3d at 1096.  That is to 
say, no deduction will be made for the degree of disability 
existing at the time of the Veteran's entry into service.  
Id.; 38 C.F.R. § 3.322 (2008).

As an initial matter, the Board notes that the claims folder 
contains several instances in which the Veteran reported 
having first injured his back prior to service.  (See 
Veteran's letter to spouse, April 1953; University of 
Wisconsin Hospitals, April 1972; orthopedic note, March 3, 
1983; Gundersen Lutheran Orthotics, March 2005.) However, in 
this case, his November 1952 pre-induction medical 
examination revealed normal back and musculoskeletal 
findings.  No low back disorders were noted at the time of 
his examination, acceptance or enrollment into service.  
Other than a four-inch scar behind the left ear, no defects 
or diagnoses were noted.  Therefore, Veteran is presumed 
sound at entrance into service.  38 U.S.C.A. § 1111.  

As noted, the presumption of soundness can be rebutted if 
there is clear and unmistakable evidence that a disability 
preexisted service and was not aggravated by service.  
However, although the Veteran has reported a history of a 
childhood injury on several occasions during the course of 
receiving treatment from private physicians, as will be 
discussed in greater detail below, no private physician has 
offered a clinical diagnosis as to what that injury was, or 
found that it resulted in permanent disability.  Similarly, a 
VA orthopedic surgeon who offered an opinion in October 2008 
took note of the references to a childhood injury that are 
contained in the claims file, but did not find that it 
resulted in a pre-service disability.  In fact, it is clear 
from that examiner's opinion that he did not believe that any 
permanent disability developed in the back or spine until 
long after military service.

In short, the only evidence of record suggesting that a back 
disability may have existed prior to service is the Veteran's 
own self-report of having injured himself as a child.  
However, such reports alone are insufficient to rebut the 
presumption of soundness.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a Veteran's self- report that 
he had previously suffered from "depression or excessive 
worry" prior to service was insufficient to rebut the 
presumption of soundness as was found in 38 U.S.C.A § 1111).  
Thus, the presumption of soundness applies, and the Board 
will turn to the issue of whether service connection for a 
back disorder is warranted as being directly related to 
service. 

In this regard, although the Veteran claimed that he was 
treated for a back condition in the spring of 1953 during 
basic training, there is no documentation of such treatment 
in the claims folder.  (See VA Form 526, July 1955.)  Service 
treatment notes reveal that he was seen in January 1954 for 
his "stomach and back."  There was no assessment or 
diagnosis.  A March 1954 treatment note indicates that he was 
seen for lumbosacral pain that reportedly existed prior to 
service.  An accompanying radiographic report indicates a 
diagnosis of lumbosacral pain for the past few months with no 
bone or joint pathology.  A December 1954 treatment note 
states that he was seen for "back pain suggestive of 
muscular."  (See treatment note, December 6, 1954.)  His 
March 1955 service separation examination report indicated 
normal spine and other musculoskeletal findings.  No back 
injury or pain was noted. 

Post-service medical records show that, in July 1955, shortly 
after separation from service, the Veteran was hospitalized 
for a non-back-related anal condition.  The discharge record 
noted a past history of low back pain diagnosed as mild 
prostatitis.  Upon examination, it was noted that he 
presented with local prostatic tenderness and was 
subsequently referred to the proctology clinic. 

There is no evidence of record that the Veteran sought or 
received medical treatment for any low back problems again 
until April 1972, when he was admitted to the emergency room 
with complaints of acute low back pain.  (See University of 
Wisconsin Hospitals, April 1972.)  He said that he had 
injured his back while lifting furniture approximately two 
weeks earlier, and subsequently had moderate back discomfort.  
He also reported injuring his back while attempting to lift 
his niece about 18 days earlier.  He said that he had 
experienced acute, low back pain with radiation into the left 
buttock and posterior aspect of the left thigh and had since 
remained in bed, having been unable to stand or sit up.  He 
said that his only previous back injury occurred during 
childhood when he hyperextended his back while diving; he 
added that he had not received any treatment for that injury.  
Upon examination, he was found to have  progressive muscle 
spasms of the left paravertebral musculature with some 
involvement of the right.  He was diagnosed with low back 
pain secondary to a herniated nucleus pulposus (herniated 
disc) of the L4-5 disc, and was subsequently admitted to the 
hospital.  Four days later, he was transferred to another 
hospital where he was diagnosed with low back pain, probably 
secondary to L4-5 disc, and was subsequently admitted for 
traction and bed rest.  (See La Crosse Lutheran Hospital 
record, April 1972.)

The evidence of record indicates that the Veteran was not 
treated for low back pain problems again until March 1983 
when he was referred to an orthopedist for back pain.  At the 
time, he reported having had intermittent back problems for 
many years and said that he thought he had injured his lower 
spine many years ago as a child.  He also noted having 
"twisted and wrenched" his back when he slipped on some jet 
fuel at an airport about a year earlier.  He said that the 
injury bothered him for quite some time.  X-rays revealed no 
abnormality.  He was diagnosed with mild, low back pain, most 
likely myofascial strain, and referred to physical therapy.  
The examiner concluded "[h]e doesn't appear to have any 
significant radiculopathy or any other significant problem 
...."  (See orthopedic note, March 3, 1983.)  A routine back 
examination in April 1984 demonstrated complete lateral 
bending and full extension.  An x-ray revealed no significant 
or acute changes.  In May 1984, a lumbar electromyography 
("EMG") revealed normal findings with no evidence of 
compressive neuropathy or radiculopathy in the left lower 
extremity.  In May 1991, the Veteran was admitted to the 
hospital with complaints of low back pain and radiculopathy.  
An MRI revealed a right L4-5 herniated disc.  Several days 
later, he underwent a discectomy.  

The record indicates that between 1991 and 2005 (when he 
applied to have his service connection claim reopened), the 
Veteran frequently sought treatment for complaints of chronic 
low back pain and underwent physical therapy.  In November 
2003, a magnetic resonance imaging ("MRI") of the lumbar 
spine revealed minimal to moderate central canal stenosis 
with mild to moderate right and bilateral foraminal 
narrowing.  In January 2004, he was seen for complaints of 
upper and lower back pain.  (See Dr. P. Deshmukh report, 
January 2004.)  He reported having low back pain radiating 
into his gluteal area since his 1991 disc surgery, but said 
that it had worsened seven months earlier after he cut down a 
tree and engaged in heavy lifting.  Id.  In February 2005, he 
was diagnosed with diffuse degenerative disease and grade I 
degenerative spondylolisthesis of L3 on L4.  There was 
diffuse degenerative loss of disc height throughout the 
lumbar spine with prominent endplate spurring, most prominent 
at L4-5, and degenerative facet joint arthropathy diffusely.  
No instability was noted.  Later that month, he was admitted 
to the hospital and diagnosed with severe spinal stenosis at 
L3-4, and moderate spinal stenosis at L4-5; he underwent a 
bilateral foraminotomy and laminotomy of the L3-4 lumbar 
spine.  The surgeon was Dr. H. Sullivan.  In March 2005, the 
Veteran was seen with complaints of back pain that he said 
had been present since having been injured in a skating 
accident during childhood.  Diagnostic imaging reports 
revealed limited flexion and extension movement in the lumbar 
spine with mild spondylolisthesis at L3-4, and to a lesser 
extent at L4-5 with associated disc space narrowing.  It was 
noted that neither of these subluxations appeared to move 
significantly with flexion or extension.  No fractures were 
seen, and no definite destructive lesions were noted.  The 
diagnosis was limited mobility in the lumbar spine.  In April 
2005, he underwent open lumbar spine fusion surgery.  

In June 2005, the Veteran underwent a VA examination in 
connection with his application to reopen his service 
connection claim.  Contrary to what he had told his previous 
medical examiners, he told the VA examiner that he began 
developing back pain during long marches in service.  He said 
that he had been briefly placed on light duty but had no 
history of any back injuries.  Upon examination, the VA 
examiner noted that the Veteran was experiencing pain, 
stiffness and weakness in his lumbar spine, as well as 
osteopenia (bone loss), arthritic changes, spinal stenosis at 
the L3-4 and L4-5 levels, disc degeneration at the L3-4 and 
L5-S1 levels and marked hypertrophic narrowing of the L4-5 
disc space.  After noting that he had reviewed the Veteran's 
complete claims folder, including his service and post-
service treatment records, the examiner opined that the 
Veteran's low back disorder (as well as his concomitant 
neurological disabilities) was "at least as likely as not 
(50/50 probability) caused by or [is] a result of his 
military service.  As to how much is difficult to 
determine."  (See VA examination report, June 2005.)  The 
Board notes that the examination was apparently conducted by 
a physician's assistant, and the report ultimately approved 
by a physician.

In July 2005, following the VA examination, the Veteran's 
claims folder was returned to the RO for further 
adjudication.  After reviewing the VA examiner's report, 
however, the RO manager concluded that the analysis was 
incomplete for rating purposes because the examiner had 
failed to provide any reasons or bases for his opinion.  He 
further noted that the examiner's conclusion that the 
Veteran's current low back condition was due to active duty 
service did not correlate with his service treatment records, 
which had revealed that he had no injury or chronic back 
disorder during service.  The claims folder was then returned 
to the physician's assistant with a request that he provide 
an addendum to his original report.  After reviewing the 
evidence for a second time, the VA examiner revised his 
report and concluded that the Veteran's current low back 
disorder was less likely than not caused by, or was a result 
of his military service.  However, he still failed to provide 
reasons or bases for his conclusion.  This report was also 
approved by a VA physician.

In July 2005, the RO denied the Veteran's claim for service 
connection for a low back disorder based on the revised VA 
examination report.  In August 2005, the Veteran submitted a 
Notice of Disagreement ("NOD") and subsequently submitted 
additional evidence in support of his claim.  Among the 
evidence, which included several statements from his wife and 
family members attesting to their knowledge of his post-
service back disorders, was a March 2006 letter from the 
Veteran's surgeon, Dr. Sullivan.  In his letter, Dr. Sullivan 
wrote that he had reviewed the Veteran's prior medical 
history going back to his 1953 basic training, and opined 
that his back pain, leg pain, subsequent treatment and 
surgery stemmed from low back injuries he sustained during 
military training. 

In January 2006, the Veteran testified during a local hearing 
at the Milwaukee RO.  He stated that he first experienced low 
back pain during basic training when he was required to 
engage in heavy lifting, and said that the pain had been 
chronic since that time.  He also described having received 
medical treatment in June 1955 for pain he described as being 
in the abdominal area.  He claimed that although he continued 
to have persistent back pain after service, he did not seek 
medical treatment because he felt that the condition did not 
prevent him from performing his daily activities.   

In October 2008, following certification of the Veteran's 
appeal to the Board, and after reviewing the complete 
evidence of record, the Veteran's complete claims folder was 
sent to VHA for a medical review and opinion by an orthopedic 
surgeon.  The medical specialist responded that he had 
reviewed the Veteran's complete claims folder, including his 
service induction and separation examination reports, and 
service treatment records going back to June 1953.  Based on 
a thorough review of the evidence, the VHA physician opined 
that it is less likely than not that the Veteran's current 
low back disorder is related to his active duty service.  He 
first noted that there was no mention in the Veteran's 
service induction or separation examination reports of any 
lumbar spinal pain or dysfunction.  He said that copies of 
the Veteran's service treatment records referred only to his 
having back pain that was musculature in nature, suggestive 
of a strain.  (See service treatment note, December 1954.)  
He added that muscle strains are "self limited by nature and 
do not lead to degenerative changes in the disc or the facet 
joint."  (See VHA report, December 2008.)  He further noted 
a March 1954 in-service lumbar spine x-ray, which was 
negative for any bone or joint pathology.  The physician 
considered a letter that the Veteran had written to his wife 
one month into basic training (April 1953) in which he 
referred to having injured his back prior to service.  He 
said that because there were no records or information about 
this injury, it was impossible to know the extent of the 
injury or frequency of problems.  However, he also discussed 
the Veteran's post-service medical treatment records and 
noted that following service, there was no evidence of his 
having had a back injury April 1972.  He said that the next 
instance of a back disorder did not occur until 1991, when 
the Veteran sustained an injury that resulted in a surgical 
discectomy for a herniated disc at L4-5.  He noted that the 
Veteran subsequently underwent  a spinal decompression 
surgery, followed by a lumbar fusion procedure for presumed 
instability, and that both of these procedures would have 
been expected to treat the late complications of a disc 
excision surgery, and thus, were not related to any earlier 
back problems.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding in favor of 
the Veteran's claim for service connection for a low back 
disorder.  In reaching this conclusion, the Board finds the 
most probative evidence to be the VHA medical opinion in 
which the orthopedic surgeon provided a very thorough 
rationale for concluding that the Veteran's current low back 
disorder was not a result of his active military service.  

The Board has considered the Veteran's lay assertions of 
having injured his back in service, and having experienced 
continuous symptoms thereafter, as well as statements from 
family member's in which they report observing the Veteran 
having experienced back difficulties ever since his return 
from military service.  Certainly, the Veteran is competent 
to describe injuries such as he has, and he is competent to 
describe experiencing pain and other symptoms while on active 
duty.  Furthermore, complaints of back pain are noted in his 
service treatment records, and in letters written to his wife 
in service, which does corroborate that one or more injuries 
may have occurred while on active duty.  

However, with respect to the matter of whether the Veteran 
experienced continuous symptoms following service, the Board 
notes that there is conflicting evidence of record.  As 
noted, the Veteran sought treatment for low back complaints 
in 1972 after injuring his back while lifting his furniture, 
and later his niece.  At that time, he reported a back injury 
as a child, but also reported having received no treatment 
thereafter.  The clear implication of the notations contained 
in the 1972 treatment records is that, despite the childhood 
injury, he described having no history of regular back 
problems prior to the 1972 injury that occurred while lifting 
furniture.  In addition, the lack of any reference to 
military service weighs against finding that any of the 
symptoms he was experiencing at that time were present since 
service, or at all similar to any symptoms he may have 
experienced in service.  Similarly, in 1983, he sought 
treatment for back pain after having recently wrenched his 
back when he slipped on jet fuel.  At that time, he did 
report a history of intermittent back problems for many 
years, but only referenced a childhood injury, and made no 
reference to any in-service injury.  Again, the lack of any 
reference to military service weighs against a finding that 
the symptoms he was experiencing at that time were in any way 
similar to those experienced in service.  While subsequent 
medical records do reveal that the Veteran later reported the 
onset of his back complaints as being military service, those 
records are all dated after he filed his claim for 
compensation benefits.

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  However, this is not an 
instance the record is not merely silent for any complaints 
or findings for many years after service; rather, this case 
reflects instances in which the Veteran specifically sought 
treatment for low back problems following specific post-
service injuries, and failed to report having sustained any 
injuries in service or having experienced any symptoms since 
that time.  For this reason, the Board finds the recent 
reports by the Veteran and his relatives that he has 
experienced a continuity of symptomatology since service to 
not be credible.

The Board has considered the opinion from Dr. Sullivan, as 
well as the VA examiner who initially examined the Veteran in 
June 2005.  In this regard, the Board notes that whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Conversely, the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

Although Dr. Sullivan concluded that the Veteran's back pain 
and subsequent surgical treatment resulted from his 1953 
military training, he offer virtually no rationale to support 
his conclusion.  The VA orthopedic examiner, however, 
provided a thorough rationale underlying his conclusion that 
the Veteran's current back disability was not related to his 
military service.  Furthermore, it is unclear precisely upon 
what history Dr. Sullivan based his opinion, other than that 
he appears to have been provided that history by the Veteran.  
He did note that he had reviewed with the Veteran his history 
going back to basic training; however, there was no mention 
of the 1972 back injury that is documented in the record, or 
the 1981 incident during which he slipped on jet fuel.  As 
noted, the Veteran specifically reported a prior injury as a 
child on those occasions, but no reference was made to any 
in-service injury or any problems since service.  In fact, as 
discussed, the evidence establishes that beginning with his 
first post-service back treatment in 1972, up to and 
including his last back surgery of record in April 2005, the 
Veteran never told any of his physicians or medical 
practitioners that he had injured his back during military 
service, or experiencing continuing symptoms as a result.  
Given that the Veteran's statements as to experiencing a 
continuity of symptomatology since service have been found 
not credible, the Board must also conclude that the findings 
of Dr. Sullivan, which are apparently based on the Veteran's 
reported history, are not probative  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

The Board has also considered the conflicting opinions of the 
VA physician's assistant who conducted the June 2005 
examination.  As noted, that examiner initially found that 
the Veteran's currently disability was related to service, 
but later offered an addendum to his report finding that such 
a relationship was unlikely.  Initially, as no rationale was 
offered for either conclusion, the Board finds both of 
physician's opinions to be of very little probative.  
Furthermore, as to the favorable opinion, the examiner 
appeared to rely on the Veteran's own report of having 
experienced pain while marching during service, and the lack 
of any report of post-service injuries.  As discussed in 
detail above, however, post-service medical records reflect 
at least two instances of him seeking treatment for back 
injuries after service.  On both occasions, the Veteran made 
no reference to any of his back complaints having started in 
service.  As the VA examiner's favorable opinion appears to 
have been based on an incomplete picture of the Veteran's 
medical history, the Board also finds it to be of no 
probative value. 

As previously discussed, a VA orthopedic surgeon noted that 
he had reviewed the Veteran's complete claims folder, 
including his service entrance and separation examinations, 
and his in-service treatment records.  That surgeon also 
considered the Veteran's reported history as to the symptoms 
he experienced during and since service, but ultimately found 
that his current low back disorder was less likely than not 
related to active duty service.  The Board finds this opinion 
to be the most probative evidence of record as to whether the 
Veteran's current disabling back condition is the result of, 
or was exacerbated by service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for a low back disorder.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received, the 
previously denied claim of entitlement to service connection 
for a low back disorder is reopened.  The appeal is granted 
to that extent only.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


